
	

113 HR 5740 IH: Veterans Dependents' Parity Act
U.S. House of Representatives
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5740
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2014
			Mr. Fortenberry introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the maximum age for children eligible for
			 medical care under the CHAMPVA program.
	
	
		1.Short titleThis Act may be cited as the Veterans Dependents' Parity Act.2.Increase of maximum age for children eligible for medical care under CHAMPVA program
			(a)IncreaseSubsection (c) of section 1781 of title 38, United States Code, is amended to read as follows:
				
					(c)
						(1)Notwithstanding clauses (i) and (iii) of section 101(4)(A) of this title, for purposes of this
			 section, a child who is eligible for benefits under subsection (a) shall
			 be eligible for benefits under this section until the child’s 26th
			 birthday, regardless of the marital status of the child or whether the
			 child is pursuing a full-time course of instruction at an educational
			 institution.
						(2)This subsection shall not be construed to limit eligibility for coverage of a child described in
			 section 101(4)(A)(ii) of this title..
			(b)Effective dateSuch subsection, as so amended, shall apply with respect to medical care provided on or after the
			 date of the enactment of this Act.
			
